Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 12/18/2020. Claims 1-12 are allowed. The Examiner acknowledges the amendments of claims 1, 4-6, 8, and 11. The amendment drawings dated on 12/18/2020 have been received and accepted. The previous 112 rejections are withdrawn due to applicant’s amendments. The previous 102 and 103 rejections have been withdrawn due to applicant’s amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2020 has been received and considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a closing/opening mechanism” in claim 10, line 2 and corresponding to the structural element 26 makes it possible to mount/dismantle the band 20 around the tubular part without having to dismantle it and guarantees that the desired diameter is maintained as disclosed on page 5 paragraph 002, ll. 5-8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jeffrey Wilson on 02/16/2021.
The application has been amended as follows: 

1. (Currently Amended) A tool for installing an annular seal to ensure seal-tightness between two tubular parts, one male and one female, the male part comprising a groove into which a seal can be inserted and an end of the female part being chamfered, the tool comprising: a clamping band having a cylindrical inner face of planar surface forming a compression ring configured to encircle the male part at least at the groove to exert a compression on the seal and eliminate any protrusion or relief of the seal upon [[its]] insertion in the female part; one end of two ends of the clamping band being a female end configured to contact the female part and the other end of the two ends of the clamping band being a male end; the female end of the clamping band having a tongue protruding outwards of which one face forms part of the cylindrical inner face of the clamping band, the tongue having a form allowing the tongue to contact the chamfered surface of the female part.



Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, a tool for installing an annular seal to ensure seal-tightness between two tubular parts, one male and one female, specifically compression ring configured to encircle the male part at least at the groove to exert a compression on the seal and eliminate any protrusion or relief of the 
The closest prior art of record includes the following:
Hanazono (GB 2,177,470) discloses a tool (see Figure 2A element 8) for installing an annular seal to ensure seal-tightness between two tubular parts (element 1 and 2, see also page 1 on specification page 1, ll. 7-13) comprising a clamp band (element 8) that exerts a compression on the seal (element 4) in order to push the seal onto the chamfer surface of the female tubular part (element 1) in order to install the seal between the two tubular parts. However, the above reference clamp band is not configured to encircle the male part at least at the groove to exert a compression on the seal and eliminate any protrusion or relief of the seal upon its insertion in the female part and the tongue having a form allowing the tongue to contact the chamfered surface of the female part. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 3723
02/16/21                                                                                                                                                                                                      
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723